DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 May 2022 has been entered.
Claims 1-20 are currently pending and are considered here.

Withdrawn Objections/Rejections
The rejection of claims 1-20 under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement relating to the recitation of “in a form substantially depleted of red color” is withdrawn in view of the claim amendments in the Response of 30 May 2022.
The rejection of claims 1-20 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for recitation of “substantially depleted” is withdrawn in view of the claim amendments in the Response of 30 May 2022.

Response to Arguments
Applicant's arguments filed 30 May 2022 have been fully considered but they are not persuasive. 
Applicant argues that one of ordinary skill in the art would know what is meant by the term “substantially white” in the claims.  This is not persuasive because Applicant has not provided any explanation of what the skilled artisan would in fact understand the term to mean in the context of the claims (i.e. what standard one would use to determine whether a sample partially depleted of color falls within the claims).  Since no such standard is set forth in the claims or apparent in the prior art, the term is considered indefinite.

Claim Rejections - 35 USC § 112, 1st para. (new matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “wherein the steps of destroying blood particles and of separating the microbes are executed such that the pelleted or sedimented microbes appear substantially white”.  The term “substantially” is a broadening term that modifies “white” such that the claims would encompass pelleted or sedimented microbes that are partially white (to some degree) (see MPEP 2173.05(b)).  However, there is no disclosure in the specification of separated microbes in a form “substantially” or partially white.  The specification describes a deposit of microbes formed by centrifugation “which, if visible at all, is purely white” (US20160130631 at [0041]; see also, [0052] describing a “purely white” deposit).  Applicant points to [0026] which states “the deposit shows a surprisingly clear white in most cases”.  However, the phrase “in most cases” does not describe a broadening of the term “white”, but rather states only that in most cases it is “purely white”.  Thus, the claims as amended comprise new matter.

Claim Rejections - 35 USC § 112, 2nd para. (indefiniteness)
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “wherein the steps of destroying blood particles and of separating the microbes are executed such that the pelleted or sedimented microbes appear substantially white”.  The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification describes a deposit of microbes formed by centrifugation “which, if visible at all, is purely white” (US20160130631 at [0041]; see also, [0052] describing a “purely white” deposit).  There is no disclosure in the specification of separated microbes in a form that is “substantially” or partially white, nor of any standard for ascertaining what degree of color depletion would constitute “substantially white”.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657